 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                    Case No.: 1:18-cv-01109-JLT (PC)

12                      Plaintiff,                         ORDER DIRECTING CLERK OF COURT
                                                           TO CLOSE CASE
13           v.
14    M. PORTER,
15                      Defendant.
16

17          Plaintiff has filed a notice of voluntary dismissal pursuant to Federal Rule of Civil

18   Procedure 41(a)(1)(A)(i). Because the pleading has not yet been served on defendant and no

19   appearances have yet been made, the dismissal does not require court order. Accordingly, the

20   Court ORDERS the Clerk of Court to close this case pursuant to plaintiff’s notice.

21
     IT IS SO ORDERED.
22

23      Dated:    March 8, 2019                                 /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       1
